Citation Nr: 1136709	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-11 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

5.  Entitlement to an increased rating for an anxiety disorder with speech and sleep problems, rated 30 percent disabling prior to June 4, 2009 and 50 percent disabling thereafter.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a December 2008 rating decision from the VA RO in Newark, New Jersey.  Jurisdiction over the claims folder is currently held by the Newark RO. 

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Newark RO.   

Upon VA audiological examination in December 2009 the Veteran complained of recurrent tinnitus.  Similar complaints were made during the January 2008 examination for separation from active duty.  The Board finds that the issue of entitlement to service connection for tinnitus has been raised by the record.  Since this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for an anxiety disorder with speech and sleep problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss was initially denied in a September 2006 unappealed rating decision.  

2.  The evidence received since the September 2006 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

3.  The claim for service connection for hypertension was initially denied in a September 2006 unappealed rating decision.  

4.  The evidence received since the September 2006 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

5.  Hypertension was incurred during active duty service. 

6.  For the period prior to December 7, 2009, the Veteran's degenerative disc disease of the lumbar spine manifested painful limited motion with flexion limited to 90 degrees without incapacitating episodes requiring bed rest prescribed by a physician.  

7.  For the period beginning December 7, 2009, the Veteran's degenerative disc disease of the lumbar spine manifested painful limited motion with flexion that most nearly approximated 60 degrees without incapacitating episodes requiring bed rest prescribed by a physician.  

8.  The Veteran has manifested neurological impairment of the bilateral lower extremities that most nearly approximates mild rather than moderate incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  For the period prior to December 7, 2009, the criteria for a rating in excess of 10 percent for orthopedic impairment from degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

5.  For the period beginning December 7, 3009, the criteria for a rating of 20 percent, but not higher, for orthopedic impairment from degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

6.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

7.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


Hearing Loss

The Veteran's claim for entitlement to service connection for hearing loss was initially denied in an unappealed September 2006 rating decision.  The RO found that the evidence of record did not establish the presence of a hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  The Veteran did not appeal the September 2006 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

The evidence added to the record since the September 2006 denial of the claim includes the June 2011 testimony of the Veteran and his wife describing his hearing difficulties.  The Veteran was also provided a VA audiological examination in December 2009.  On both occasions the Veteran complained of hearing loss and recurrent tinnitus and provided a history of acoustic trauma during service due to vehicular noise and weapons fire.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20
LEFT
15
15
15
15
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The VA examiner concluded that the Veteran had clinically normal hearing.  Although the examiner also noted that an in-service May 2005 audiogram showed some mild to moderate hearing loss, this shift in hearing was attributed to factors such as testing conditions or a temporary threshold shift.  

The December 2009 VA examination report is considered new, as it was not of record in September 2006, but it does not raise a reasonable possibility of substantiating the claim as it does not establish the presence of a hearing loss disability for VA purposes.  The VA examiner found that the Veteran's hearing did not meet the criteria for a disability under 38 C.F.R. § 3.385, and while some hearing loss was noted during service, to be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  Therefore, the December 2009 VA audiological examination does not constitute material evidence sufficient to reopen the claim.

The Board has also considered the Veteran's testimony and statements that he incurred a hearing loss disability due to active duty service.  Such statements are presumed credible for the purposes of determining whether they are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  Unfortunately, they are redundant of the Veteran's contentions at the time of the September 2006 denial of the claim and are not material.  

As new and material evidence has not been submitted, reopening of the claim for entitlement to service connection for bilateral hearing loss is not warranted.

Hypertension

The Veteran's claim for entitlement to service connection for hypertension was also initially denied in the September 2006 rating decision.  The RO noted that service records included a diagnosis of hypertension, but found there was no evidence of a current disability or chronic residuals resulting from the in-service finding.  The Veteran did not appeal the September 2006 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

The evidence received since the September 2006 denial of the claim includes a May 2007 letter from the Veteran's private physician noting a current diagnosis of hypertension.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact-the presence of a current disability.  The Board also finds that the May 2007 diagnosis of hypertension raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for hypertension is warranted.  


Reopened Claim Service Connection for Hypertension

The Veteran contends that service connection is warranted for hypertension as it was incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the record establishes the onset of hypertension during active duty service.  Service records document a finding of elevated blood pressure in November 2005.  The Veteran was also diagnosed with elevated blood pressure during the January 2006 examination for separation and the examining physician recommended that the Veteran undergo further blood pressure testing.  The post-service record includes a diagnosis of uncontrolled hypertension in May 2007-a little over a year from the Veteran's date of discharge.  The record clearly demonstrates the presence of a current disability and findings of high blood pressure during service, and the Board finds that the record sufficiently establishes the onset of hypertension during active duty.  Therefore, the claim for service connection for hypertension is granted.  

Increased Rating Degenerative Disc Disease

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection for a chronic low back strain was awarded in a September 2006 rating decision.  An initial noncompensable evaluation was assigned effective March 25, 2006.  In the December 2008 rating decision on appeal, the disability was recharacterized as degenerative disc disease of the lumbar spine and an increased 10 percent evaluation was granted effective July 17, 2008.  The Veteran contends that an increased rating is warranted as he experiences painful limited motion of the back that limits his ability to work in his job as a delivery man and truck driver.  

The Veteran's current 10 percent rating was assigned under the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board notes that the Veteran's service-connected disability includes degenerative disc disease, therefore, Diagnostic Code 5243 pertaining to intervertebral disc syndrome is for application.  

Diagnostic Code 5243 evaluates intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board finds that an increased rating is not warranted under Diagnostic Code 5243 at anytime during the claims period.  The Veteran denied experiencing any incapacitating episodes of low back pain at the August 2008 VA examination and the record is entirely negative for any evidence of doctor prescribed bed rest.  In December 2009 the Veteran reported to a VA examiner that he had experienced a flare-up of pain that required him to call into work sick two days in a row; however, he does not describe a flare-up of pain lasting at least 1 week, and there was no indication of bed rest.  Therefore, the Veteran's disability has not most nearly approximated the criteria associated with an increased rating under Diagnostic Code 5243.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the period beginning December 7, 2009, the Board finds that an increased 20 percent evaluation is warranted for the Veteran's lumbar disc disease.  Upon VA examination in December 2009 the Veteran manifested limitation of flexion of the spine to 67 degrees and a combined range of motion to 158 degrees.  The examiner noted pain at the endpoint of testing, but also found that the Veteran experienced increased pain during repetitive motion testing.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.  While the VA examiner did not specify the point at which pain began during repetitive testing, the Board finds that with consideration of functional factors (including the Veteran's credible June 2011 testimony) his low back most nearly approximated flexion limited to 60 degrees at the December 2009 VA examination.  Flexion limited to 60 degrees is contemplated by a 20 percent evaluation under the general rating criteria, and an increased rating is therefore warranted for the period beginning December 7, 2009.  See 38 C.F.R. §§ 4.40, 4.45.

A rating in excess of 20 percent is not warranted during this period as there is no evidence of ankylosis or forward flexion that most nearly approximates 30 degrees.  The assignment of a 20 percent evaluation above was predicated on the Veteran's complaints of constant low back pain and the December 2009 VA examiner's finding of increased pain with repetitive motion.  However, even with consideration of functional factors, it is clear that the Veteran has retained useful motion of his spine and flexion is not limited to 30 degrees.  Thus, a rating in excess of 20 percent is not appropriate.  

For the period prior to December 7, 2009, the Veteran's low back disability did not manifest symptoms consistent with a rating in excess of 20 percent.  Upon VA examination in August 2008, he manifested limitation of motion with flexion to 90 degrees and a combined range of motion to 240 degrees.  With respect to the DeLuca factors, the Veteran complained of pain during testing, but did not manifest any additional loss of joint function during repetitive testing.  X-rays also showed only mild degenerative changes with associated disc space narrowing.  It is therefore clear that prior to December 7, 2009, the Veteran did not manifest limitation of flexion between 30 and 60 degrees, a combined range of motion of 120 degrees or less, or an abnormal gait or abnormal spinal contour.  Thus, even with consideration of functional factors, a rating in excess of 10 percent is not warranted during this period. 

The Veteran's lumbar disc disease has also demonstrated neurological impairment of the lower extremities.  Note 1 following the general rating formula for diseases and injuries of the spines provides that neurological disabilities are to be rated separately using the evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Disability involving a neurological disorder is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. §§ 4.120, 4.124a.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The record contains evidence of neurological impairment of the lower extremities throughout the claims period.  Upon VA examination in August 2008, the Veteran complained of back pain radiating down his right leg and straight leg raising was positive on the right.  The Veteran also complained of some sensation changes and the VA examiner diagnosed lumbar radiculopathy.  Similar complaints were reported at the East-Orange VA Medical Center (VAMC) in August 2008 when the Veteran complained of radiating pain down his right leg with associated numbness.  At the most recent VA examination in December 2009, the Veteran complained of left-sided radiation down to his knee.  Straight leg raising was positive bilaterally, but sensation was intact to both lower extremities.  The examiner found that the Veteran's low back pain was due to sciatica. 

The Board finds that separate 10 percent evaluations are warranted for mild neurological impairment of the lower extremities.  Ratings in excess of 10 percent are not appropriate as there is no objective evidence of sensory impairment or other indications of incomplete paralysis of the sciatic nerve.  The record documents the Veteran's complaints of radiating pain, but sensation has been intact and the lower extremities demonstrated full strength at both VA examinations in August 2008 and December 2009.  Separate 10 percent ratings, but not higher, are therefore warranted for the Veteran's neurological impairment of the lower extremities.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of additional increased schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work as a delivery person and truck driver throughout the claims period.  There is no medical evidence that the Veteran's back disability has rendered him unemployable, and remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected condition.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claims to reopen entitlement to service connection for hypertension and the grant of service connection for this disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  
Turning to the other disabilities on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2008 and January 2009 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letters provided by VA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In applications to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The January 2009 VCAA letter included notice of the criteria necessary for reopening the previously denied claim for hearing loss.  In addition, the Veteran was informed of the reason for the prior denial of service connection for hearing loss in the RO's September 2006 rating decision.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's application to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private records that could be used to substantiate his claim.  Additionally, he was provided proper VA orthopedic and audiological examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

As new and material evidence has not been presented or secured, reopening of the claim for service connection for bilateral hearing loss is denied.

As new and material evidence has been presented or secured, the claim of service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted. 

Entitlement to a rating in excess of 10 percent for orthopedic impairment from degenerative disc disease of the lumbar spine for the period prior to December 7, 2009 is denied. 

Subject to the provisions governing the award of monetary benefits, entitlement to a rating of 20 percent for orthopedic impairment from degenerative disc disease of the lumbar spine for the period beginning December 7, 2009 is granted. 

Subject to the provisions governing the award of monetary benefits, a separate 10 percent rating for neurological impairment of the right lower extremity is granted.  

Subject to the provisions governing the award of monetary benefits, a separate 10 percent rating for neurological impairment of the left lower extremity is granted.  


REMAND

During a June 2009 VA examination, the Veteran reported that he had sought recent treatment at the Morristown VA Community Based Outpatient Clinic (CBOC) for his anxiety condition.  He was also seeking a psychological referral to deal with the psychological components of his anxiety and stuttering.  The VA clinical records contained in the claims folder do not contain any treatment for anxiety although they do document a prior referral to the mental health clinic in August 2008.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, all VA records pertaining to the Veteran's anxiety disorder should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment pertaining to the Veteran's anxiety disorder with speech and sleep problems. 

2.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


